
	
		I
		112th CONGRESS
		2d Session
		H. R. 4447
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  acrylic staple fibers.
	
	
		1.Certain acrylic staple
			 fibers
			(a)In
			 generalHeading 9902.40.10 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 acrylic staple fibers) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
